[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This is a petition for writ of habeas corpus in which the petitioner claims that his confinement is illegal because he is receiving insufficient medical treatment of his right hand. He claims that his right hand is partially numb and swollen from the wrist area through the fourth and fifth fingers. He seeks an order for an examination by an independent medical specialist. The matter was tried to the court on November 24, 1997 and the petitioner represented himself pro se, although his petition stated that he wished to be represented by counsel.
On March 13, 1998 the court continued the matter for three months with the understanding that the Attorney General's office would expedite the arrangement of the applicant's appointment with a neurologist and that physical therapy would be started, if warranted. The matter was continued to June 12, 1998.
On May 22, 1998 the applicant made a motion for extension of time of thirty days. This motion was not acted upon by the court. In it the petitioner stated he was to appear at trial in the United States District Court in Bridgeport, Connecticut on June 2, 1998.
On June 10, 1998 Richard Blumenthal, Attorney General for the State of Connecticut filed a two-page medical report with the court. Dr. Will A. North, Staff Neurologist at John Dempsey Hospital, University of Connecticut examined the petitioner. He found no evidence of ulnar neuropathy in the right hand.
In his petition for Writ of Habeas Corpus the petitioner requested that the court order "outside medical specialist to examine right hand injury."
This having been accomplished, the petitioner has received the relief he requested.
Therefore, the issue is moot. The petition is dismissed.
SANDRA VILARDI LEHENY, J.